 

Exhibit 10.7

TRIPADVISOR, INC. PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

(TSR - Based)

THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of
the Grant Date (as defined herein), between TripAdvisor, Inc., a U.S. Delaware
corporation  (the “Company”), and the employee, director or consultant of the
Company or one of its Subsidiaries or Affiliates designated on the Grant Details
(as defined below) (the “Eligible Individual”), describes the terms of an award
of performance restricted stock units qualified for favorable income tax and
social security treatment in France as set out in Article 135 of the Macron Law
(“Qualified PSUs”) to the Eligible Individual by the Company (the “Award”).  

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s Amended and Restated 2011 Stock and Annual
Incentive Plan or the Company’s 2018 Stock and Annual Incentive Plan, as
appropriate (as either may be amended from time to time, the “Plan”) or the
French Schedule attached hereto.

1.

Award and Vesting of Qualified PSUs

(a)Subject to the terms and conditions of this Agreement, the Plan and the Grant
Details, the Company hereby grants Qualified PSUs to the Eligible Individual in
the target amount set forth in the Grant Details (“Target PSUs”), assuming
target performance, and up to a maximum of 200% of the Target PSUs, with the
actual number of Qualified PSUs earned to be based on actual performance as more
specifically described below.  Reference is made to the “Grant Details” that can
be found on the equity plan website of the current professional selected by the
Company to administer the Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time).   The Grant
Details, which sets forth the target number of Qualified PSUs granted to the
Eligible Individual by the Company, the Grant Date and the vesting schedule of
the Qualified PSUs (among other information), are hereby incorporated by
reference into, and shall be read as part and parcel of, this Agreement.  

(b)The amount of Qualified PSUs earned under this Award will be based on the
Company’s TSR (as defined below) performance over the period commencing January
1, 2018 through December 31, 2020 (the “Performance Period”) relative to the TSR
performance of the Nasdaq Composite Total Return Index (the “Index”) over the
Performance Period.  The amount of Qualified PSUs earned under this Award shall
be determined based on the calculation of the applicable percentile ranking of
the Company relative to the Index in accordance with Schedule I attached hereto
and the terms provided in this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

(c)For purposes of this Agreement, “TSR” means the change in fair market value
over the specified period of time, expressed as a percentage, of an initial
investment in specified common stock, including the effect of any dividends
actually paid as if the dividends were reinvested in the stock of the Company or
the Index, as the case may be, and proportionately adjusted for stock splits,
reorganizations or similar transactions occurring during the Performance Period,
as provided herein or as determined utilizing such methodology as the Committee,
or its delegate, shall have approved. Notwithstanding the foregoing, the
Committee, or its delegate, shall have the discretion to make appropriate and
equitable adjustments of the TSR of any company (including the Company) whose
shares trade ex-dividend as of December 31, 2020. The TSR shall be based on the
trailing 30-trading day average closing stock prices of the Company and the
Index measured as of (and including the 30th day) the first and last trading
days of the Performance Period.

 

2.

Settlement of Qualified PSUs

As soon as practicable after any Qualified PSUs have vested and are no longer
subject to any restrictions (but in no event later than sixty (60) days
thereafter), the Company will arrange for the transfer or issue to the order of
the Eligible Individual, of the number of Shares in respect of which the
Qualified PSUs have vested.  The Shares issued or transferred will be recorded
in the name of the Eligible Individual in an account controlled by the Company
or Broker, or in such other manner as the Company or the empowered corporate
body may otherwise determine to ensure compliance with applicable restrictions
provided under French law.

 

3.

French Qualified PSUs

 

(a)The following additional terms and conditions are also applicable to Awards
of Qualified PSUs granted pursuant to this Agreement and the French Schedule
attached hereto.

 

(b)For purposes of this Agreement, Eligible Individuals are officers or
employees of the Company or a company in which the Company owns directly or
indirectly at least 10% of the equity or voting rights, who are located in
France.  Eligible Individuals are selected by their employer and approved by the
Company or the empowered corporate body.  No Qualified PSU Unit can be granted
to an Eligible Individual who:

 

 

(i)

holds directly or indirectly, more than ten percent (10%) of the outstanding
Shares of the Company; or

 

 

(ii)

would, as a result of a grant of a Qualified PSU, hold more than ten percent
(10%) of the outstanding Shares of the Company.

 

2

--------------------------------------------------------------------------------

 

Any Eligible Individual who, on the Grant Date of a Qualified PSU, and to the
extent required under French law, is employed under the terms and conditions of
an employment contract (“contrat de travail”) by a French entity or who is a
corporate officer of a French entity, shall be eligible to receive, at the
discretion of the Company or the empowered corporate body, Qualified PSUs under
the Plan as adjusted to meet the requirements of the French Code de commerce.

 

(c)Vesting will take place on the dates outlined in the Grant Details and will
be subject to the Plan, the Agreement, this Appendix and the Eligible
Individual’s continuous employment.  The awards will Vest over a four year
period, Vesting 25% each year.  Notwithstanding any other rule of the Plan, the
Agreement or the Schedules:

 

 

(i)

where an Eligible Individual leaves employment for reason of death during the
Vesting Period or any Holding Period, his or her personal representatives may
require, within six months from the date of death, Vesting of the deceased’s
Qualified PSUs (if not already Vested) and the transfer of the underlying Shares
(the Shares will be transferred to the personal representatives of the Eligible
Individual as soon as practicably possible following their request); and

 

 

(ii)

in the event of disability (as defined under the second or third category of
Article L.341-4 of the French Code de la sécurité sociale), Vesting of the
Eligible Individual’s Qualified PSUs may be accelerated at the discretion of the
empowered corporate body (and the underlying Shares shall then be transferred to
the Eligible Individual as soon as practicably possible).

 

(d)With respect to any portion of the Award which Vests after one year, there
will be a Holding Period, so that a minimum two-year period is observed between
the Grant Date and the end of the compulsory Holding Period.  During the Holding
Period Shares cannot be sold or transferred by Eligible Individuals.  This
Holding Period applies even if the Eligible Individual is no longer an employee
or corporate officer of the Company.  Shares transferred to Eligible Individuals
holding the duties of chairman of the board, general manager, deputy general
manager, member of the directory board, or manager (respectively président du
conseil d’administration, directeur général, directeur général délégué, membre
du directoire or gérant) of the Company or any Affiliate or Subsidiary shall not
be sold or transferred before termination of the Eligible Individuals’ executive
duties.  Alternatively, the Company or the empowered corporate body may decide
that a fraction of the Shares transferred to Eligible Individuals holding the
duties of chairman of the board, general manager, deputy general manager, member
of the directory board, or manager (respectively président du conseil
d’administration, directeur général, directeur général délégué, membre du
directoire or gérant) of the Company Affiliate or Subsidiary will be in a
registered form and will not be available for sale or transfer before
termination of the Eligible Individuals’ executive duties.  

(e)The award price of a Qualified PSU cannot exceed 5% of the nominal value of
the Share.

3

--------------------------------------------------------------------------------

 

4.

Non-Transferability of the Qualified PSUs

During the Performance Period and until such time as the Qualified PSUs are
settled as provided herein or on the website of the Plan Administrator, the
Qualified PSUs shall not be transferable by the Eligible Individual by means of
sale, assignment, exchange, encumbrance, pledge, hedge or otherwise, except in
the event of death or disability (as defined under the second or third category
of Article L.341-4 of the French Code de la sécurité sociale).  

 

Shares also cannot be sold or transferred during the Closed Period.

 

5.

Rights as a Stockholder

An Eligible Individual shall not be entitled to any dividends (or other
distributions) and shall have no right to vote in respect of the Shares subject
to Awards of Qualified PSUs under the French Schedule until the Shares have
vested. After Vesting and during the Holding Period, the Eligible Individual
shall be entitled to the dividends, distributions or other rights attached to
his Vested Shares as they arise.

6.

Adjustment in the Event of Change in Stock; Change in Control

 

On the occurrence of one of the events specified under Article L.225-181 of the
French Code de commerce, the Company or the empowered corporate body may make
such adjustments as it considers appropriate to restore the value of the
Qualified PSUs.  An adjustment made under this rule shall only be permissible to
the extent that it is intended to, and that its sole effect is to, restore the
value of the Qualified PSUs and it is made in compliance with the rules set out
in the French Code de commerce.

7.

Adjustment in the Event of a Termination of Employment without Cause or
Resignation for Good Reason

 

(a)In the event of a Termination of Employment without Cause or resignation for
Good Reason, before the end of the Performance Period, in each case, not in
connection with a Change in Control, then:

 

 

(i)

The Performance Period shall end on the date of the Termination of Employment
(for purposes of this section, the “Adjusted Performance Period”) for purposes
of determining TSR for the Company and the Index and the number of Qualified
PSUs that shall be earned for purposes of Section 1 of this Agreement (“Earned
PSUs”);

 

4

--------------------------------------------------------------------------------

 

 

(ii)

The Earned PSUs that would have vested through the one-year anniversary of the
date of the Termination of Employment, assuming daily pro rata vesting over this
period (determined based on the numerator being the number of days the
Participant is employed by, or providing services to, the Company, its
Subsidiaries or Affiliates, and the denominator being the number of days during
the Performance Period), shall accelerate and vest and those Qualified PSUs
shall settle as of the date of the Termination of Employment;

 

 

(iii)

Any Qualified PSUs for which acceleration did not vest (i.e. the positive
difference, if any, between Target PSUs and Qualified PSUs for which vesting
accelerated pursuant to Section 7(a)(ii) above) shall expire.  

 

(b)The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

 

8.

Recovery in the Event of a Financial Restatement; Claw-back Policy

 

Notwithstanding the provisions of Section 1 above, in the event that the
Eligible Individual incurs a Termination of Employment by the Company or any
Subsidiary or Affiliate for Cause, or the Eligible Individual voluntarily incurs
a Termination of Employment within two years after any event or circumstance
that would have been grounds for a Termination of Employment for Cause, the
Eligible Individual’s Qualified PSUs (whether or not vested) shall be forfeited
and canceled in their entirety upon such Termination of Employment without any
consideration being paid therefor and otherwise without any further action of
the Company whatsoever.  In such event, the Company may cause the Eligible
Individual, immediately upon notice from the Company, to either (i) return the
Shares issued upon settlement of Qualified PSUs that vested during the two-year
period after the events or circumstances giving rise to or constituting grounds
for such Termination of Employment for Cause or (ii) pay to the Company an
amount equal to the aggregate amount, if any, that the Eligible Individual had
previously realized in respect of any and all Shares issued upon settlement of
Qualified PSUs that vested during the two-year period after the events or
circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Qualified PSUs upon vesting), in
each case including any dividend equivalents or other distributions received in
respect of any such Qualified PSUs.

9.

Taxes, Fees and Withholding

(a)The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the Qualified PSUs, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

(b)Regardless of any action the Company, its Affiliate or Subsidiary takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the

5

--------------------------------------------------------------------------------

 

ultimate liability for all Tax-Related Items legally due by the Eligible
Individual is and remains the Eligible Individual’s responsibility and that the
Company and/or its Affiliate or Subsidiary (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant and vesting of the Qualified PSUs,
the receipt of cash or any dividends or dividend equivalents; and (ii) do not
commit to structure the terms of the Award or any aspect of the Qualified PSUs
to reduce or eliminate the Eligible Individual’s liability for Tax-Related
Items.

(c)In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the Award, vesting or exercise of
the Qualified PSUs, or the receipt of cash or any dividends or dividend
equivalents, the Eligible Individual shall pay or make adequate arrangements
satisfactory to the Company, Subsidiary or Affiliate to satisfy all withholding
and payment on account of obligations of the Company, Subsidiary and/or
Affiliate. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Eligible Individual with this Section 6.  In
this regard, the Eligible Individual authorizes the Company and/or its
Subsidiary or Affiliate to withhold all applicable Tax-Related Items legally
payable by the Eligible Individual from his or her wages or other cash
compensation paid to the Eligible Individual by the Company and/or its
Subsidiary or Affiliate.  The Company may, in its sole discretion and pursuant
to such provisions as it may specify from time to time, withhold in Shares the
amount of Shares necessary to satisfy the minimum withholding amount or arrange
for the sale of such number of Shares as is necessary to pay any Tax-Related
Items.  In connection herewith, the Eligible Individual (i) authorizes, empowers
and directs the Company and the Plan Administrator (or such brokerage firm as is
contracted to manage the Company’s employee equity award program, the ‘Broker’)
to sell, at the market price and on the Exercise Date or as soon thereafter as
is practicable, the number of Shares sufficient to pay the Tax-Related Items,
and (ii) agrees to indemnify and hold harmless the Broker and the Company from
and against all losses, liabilities, damages, claims and expenses, including
reasonable attorneys’ fees and court costs, arising out of carrying out such
actions.   Finally, the Eligible Individual will pay to the Company any amount
of Tax-Related Items that the Company may be required to withhold as a result of
the Eligible Individual’s participation in the Plan or the Eligible Individual’s
Award that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the Shares issuable upon the vesting of the Award if the
Eligible Individual fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this Section.

(d)In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law.  In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment.  The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to the Awards.

6

--------------------------------------------------------------------------------

 

(e)The Eligible Individuals (or beneficiaries, if applicable) are responsible
for reporting the receipt of any income under the Plan, however received, to the
appropriate tax authorities.

10.

Other Restrictions

(a)The Awards shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body is required, then in any such event, the Award
shall not be effective unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

 

(b)The Eligible Individual acknowledges that the Eligible Individual is subject
to the Company’s policies regarding compliance with securities laws, including
but not limited to its Insider Trading Policy (as in effect from time to time
and any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the Company’s securities, including any shares
issued upon vesting of the Qualified PSUs, and may be prohibited from selling
such shares other than during an open trading window.  The Eligible Individual
further acknowledges that, in its discretion, the Company may prohibit the
Eligible Individual from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.

(c)Notwithstanding any other rule of the Plan, this Agreement or the Schedules,
the total number of Qualified Restricted Stock Units granted under the Plan or
any other plan subject to provisions of Articles L.225-197-1 et seq. of the
French Code de commerce shall not exceed 10 per cent of the Shares in issue at
the Grant Date.

 

11.

Nature of Award

 

In accepting the Award, the Eligible Individual acknowledges that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
Awards have been granted repeatedly in the past;

(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

7

--------------------------------------------------------------------------------

 

(d)the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Affiliated or Subsidiary and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

(e)the Eligible Individual is voluntarily participating in the Plan;

(f)the Award is an extraordinary item that does not constitute regular
compensation of any kind for services of any kind rendered to the Company,
Subsidiary, or Affiliate;

(g)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, Subsidiary or Affiliate;

(h)in the event that the Eligible Individual is not an employee of the Company,
a Subsidiary or an Affiliate, the Award will not be interpreted to form an
employment contract or relationship with the Company; and

(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award resulting from Termination of the Eligible Individual’s Employment by the
Company, Subsidiary or Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws; provided, however, such termination is consistent
with the terms of Award and the Employment Agreement) and the Eligible
Individual irrevocably releases the Company, Subsidiary or Affiliate from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Eligible Individual will be deemed irrevocably to have waived his
or her entitlement to pursue such claim.

12.

No Advice Regarding Grant.  

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares.  The Eligible Individual is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Eligible
Individual’s participation in the Plan, receipt of the Award and/or disposition
of the Award before taking any action related to the Plan or the Award.  

13.

Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing).

8

--------------------------------------------------------------------------------

 

14.

Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

15.

Laws Applicable to Construction; Consent to Jurisdiction

(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Agreement, the Qualified PSUs are subject to the terms and conditions of
the Plan, which are hereby incorporated by reference.  

(b)Notwithstanding anything herein to the contrary, the Eligible Individual and
Company acknowledge and agree that in the event of any conflict or inconsistency
between the terms of any employment arrangement and the Plan, whichever term is
more beneficial to the Eligible Individual between the Plan and the employment
arrangement shall prevail.   In no event shall Eligible Individual be entitled
to the same type of benefits under both the Plan and any employment arrangement
for the same event or qualifying termination.  

(c)The Committee shall have the exclusive discretion to determine whether there
has been any Termination of Employment and/or whether there existed Cause.  

(d)Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes.  The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

16.

Conflicts; Interpretation and Correction of Errors

(a)In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b)The Committee shall have the power to interpret the Plan, this Agreement, the
Grant Details, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, and to adopt such rules for the
administration, interpretation and application of the Plan and the Award as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Qualified PSUs have
vested).  All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Eligible
Individual, the Company

9

--------------------------------------------------------------------------------

 

and all other interested parties.  The Committee shall not be personally
responsible for any action, determination or interpretation made in good faith
with respect to the Plan or this Agreement.  The Committee shall, in their
absolute discretion, determine when any conditions have been fulfilled.  

(c)It is intended that the Qualified PSUs shall qualify for the special tax and
social security treatment applicable to free shares granted under sections L.
225-197-1 to L.225-197-6 of the French Code de commerce (which came into force
after the implementation of the Macron Law on August 7, 2015) and in accordance
with the relevant provisions set forth by the French tax and social security
laws. The terms of the Award shall be interpreted accordingly and in accordance
with the relevant provisions set forth by French tax and social security laws,
as well as the relevant administrative guidelines and subject to the fulfilment
of any legal, tax and reporting obligations, if applicable.

(d)In the event that, due to administrative error, this Agreement does not
accurately reflect an Award properly granted to the Eligible Individual pursuant
to the Plan, the Company, acting through the executive compensation and benefits
team, reserves the right to cancel any erroneous document and, if appropriate,
to replace the cancelled document with a corrected document.

17.

Data Privacy

(a)The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about the
Eligible Individual, including, but not limited to, the Eligible Individual’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).   The Eligible Individual hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her Data as described in this document by
and among, as applicable, the Company and its Subsidiaries  or Affiliates for
the exclusive purpose of implementing, administering and managing the Eligible
Individual’s participation in the Plan.

(b)The Eligible Individual understands that Data will be transferred to the Plan
Administrator, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan.  The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country.  The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.  

10

--------------------------------------------------------------------------------

 

(c)The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative.  The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan.  For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

18.

Amendment

(a)This Agreement, including Appendix A, constitutes the entire agreement
between the parties with respect to the Qualified PSU award, and supersedes all
prior agreements, understandings, and communications between the parties,
whether oral or written, relating to the same subject matter. 

(b)The Company may modify, amend or waive the terms of the Qualified PSU award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Eligible Individual without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules.  The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.  

19.

Currency Exchange Risk

The Eligible Individual agrees and acknowledges that that Eligible Individual
shall bear any and all risks associated with the exchange or fluctuation of
currency associated with the Award, including without limitation the settlement
of the Award and/or sale of the Shares (the “Currency Exchange Risk”).  Eligible
Individual waives and releases the Company, its Subsidiaries and Affiliates and
the Plan Administrator from any potential claims arising out of the Currency
Exchange Risk.    Eligible Individual acknowledges and agrees that Eligible
Individual shall with any and all exchange control requirements applicable to
the Award and the sale of the Shares and any resulting funds including, without
limitation, reporting or repatriation requirements.  

11

--------------------------------------------------------------------------------

 

20.

Electronic Delivery

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details and Schedules.  If Eligible
Individual has not electronically accepted this Agreement on the Plan
Administrator’s website within six months of the Grant Date, then this Award
shall automatically by deemed accepted and Eligible Individual shall be bound by
the terms and conditions in the Plan, this Agreement, including the Grant
Details.  

21.

Schedules

Notwithstanding any provisions in this Agreement to the contrary, the Qualified
PSUs shall be subject to any special terms and conditions set forth in the
Schedules to the Agreement.  The Schedules constitute a part of this
Agreement.  

22.

Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English.  If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.  If necessary, an Eligible Individual may request
translated versions in their mother tongue.

23.

No Public Offer

The grant of RSUs is not intended to be a public offering of securities in the
Eligible Individual’s country.  The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of RSUs is not
subject to the supervision of the local securities authorities.

24.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on the Eligible
Individual’s participation in the Plan, on the Award of RSUs and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable to comply with local law or facilitate the
administration of the Plan, and to require the Eligible Individual to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 




12

--------------------------------------------------------------------------------

 

SCHEDULE I

 

DETAILS OF RELATIVE RETURN FACTOR

AND

ILLUSTRATIONS OF RESULTING NUMBER OF EARNED PSUS

 

TSR Calculation:

 

Company TSR =

 

((Average closing stock price* of the Company for the last 30 trading days of
Performance Period /Average closing stock price* of the Company for the last 30
trading days prior to the commencement of the Performance Period) - 1)

 

 

 

Index TSR =

 

((Average closing stock price* of the Index for the last 30 trading days of
Performance Period /Average closing stock price* of the Index for the last 30
trading days prior to the commencement of the Performance Period) - 1)

 

* Average closing stock price adjusted to reflect reinvested dividends.

Performance Metric Details:

The following shall apply:

 

 

-

Formula:

 

-

100% + ((Company TSR – Index TSR) X 2) = Payout Factor

 

-

100% of the Target PSUs are earned when the Company’s TSR is equal to Index TSR.

 

-

The number of Qualified PSUs earned is increased (or decreased) by 2% of the
Target PSUs for every 1% that the Company’s TSR exceeds (or trails) the Index
TSR.

 

-

Implied payout range / performance requirement:

 

 

Performance v. Index

Payout (% of Target PSUs)

Max

Company TSR = Index TSR + 50%

200%

Target

Company TSR = Index TSR

100%

Threshold

Company TSR = Index TSR – 50%

0%

13

--------------------------------------------------------------------------------

 

 

 

Illustration 1:

 

 

 

 

Assumptions

 

 

Company:

 

 

Average closing stock price for last 30 trading days of Performance Period:

$43.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$37.57

 

 

 

 

Index:

 

 

Average closing stock price for last 30 trading days of Performance
Period:      

$7,237.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$6,477.77

 

 

 

 

Computations

 

 

 

 

 

Company TSR:  ((43.00 / 37.57) – 1)

14.5%

 

Index TSR ((7,237.00/6,477.77) -1)

11.7%

 

Payout Factor:  100% + ((14.5% - 11.7%) X 2)

105.6%

 

Earned PSUs:  Target PSUs (1,000) multiplied by payout factor:

1,056

 

 

 

Illustration 2:

 

 

 

 

Assumptions

 

 

Company:

 

 

Average closing stock price for last 30 trading days of Performance Period:

$60.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$37.57

 

 

 

 

Index:

 

 

Average closing stock price for last 30 trading days of Performance
Period:      

$6,932.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$6,477.77

 

 

 

 

Computations

 

 

 

 

 

Company TSR:  ((60.00 / 37.57) - 1)

59.7%

 

Index TSR: ((6,932.00 / 6,477.77) -1)

7.0%

 

Payout Factor:  100% + ((59.7% - 7%) X 2)

205.4%

 

Earned PSUs:  Target PSUs (1,000) multiplied by payout factor (subject to 200%
max):

2,000

 

 

 

Illustration 3:

 

 

 

14

--------------------------------------------------------------------------------

 

 

Assumptions

 

 

Company:

 

 

Average closing stock price for last 30 trading days of Performance Period:

$37.57

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$35.00

 

 

 

 

Index:

 

 

Average closing stock price for last 30 trading days of Performance
Period:      

$6,477.77

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$6,932.00

 

 

 

 

Computations

 

 

 

 

 

Company TSR:  ((37.57 / 35.00) - 1)

7.3%

 

Index TSR: ((6,477.77 / 6,932.00) -1)

(6.6%)

 

Payout Factor: 100% + ((7.3% – (6.6%)) X 2)

127.8%

 

Earned PSUs:  

1,278

 

 

 

Illustration 4:

 

 

 

 

Assumptions

 

 

Company:

 

 

Average closing stock price for last 30 trading days of Performance Period:

$35.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$37.57

 

 

 

 

Index:

 

 

Average closing stock price for last 30 trading days of Performance
Period:      

$6,932.00

 

Average closing stock price for last 30 trading days prior to the commencement
of the Performance Period:

$6,477.77

 

 

 

 

Computations

 

 

 

 

 

Company TSR:  ((35.00 / 37.57) – 1)

(6.8%)

 

Index TSR: ((6,932.00 / 6,477.77) -1)

7.0%

 

Payout Factor: 100% + (((6.8%) – 7.0%) X 2)

72.4%

 

Earned PSUs:  

724

 

15

--------------------------------------------------------------------------------

 

ADDITIONAL TERMS AND CONDITIONS OF THE TRIPADVISOR, INC.

RESTRICTED STOCK UNIT AGREEMENT

(TSR-Based

(FRANCE)

 

FRENCH SCHEDULE

 

Terms and Conditions

 

This French Schedule includes special terms and conditions applicable to
Eligible Individuals residing in France.  These terms and conditions are in
addition to, or if so indicated, in place of, the terms and conditions set forth
in the Agreement and the Appendix.  

 

The purpose of this French Schedule is to make certain variations to the terms
of the Agreement and the Appendix, in order to satisfy French securities laws,
exchange control, corporate law and tax requirements (especially the provisions
of L. 225-197-1 et seq. of the French Code de commerce) to qualify Awards of
Restricted Stock Units for favourable income tax and social security treatment
in France as set out in Article 135 of the Macron Law (loi n° 2015-990 du 6 août
2015 pour la croissance, l'activité et l'égalité des chances économiques)
(“Qualified Restricted Stock Units”).  

 

The rules of the Agreement and the Appendix shall apply, subject to the
modifications contained in this French Schedule, whenever the Company or the
empowered corporate body decides to grant Qualified Restricted Stock Units to
Eligible Employees under this French Schedule.  This French Schedule shall only
apply to Qualified Restricted Stock Units granted as conditional rights to
acquire Shares.

 

If for any reason an Award does not satisfy the requirements of the French tax
authorities for favourable income tax and social security treatment (to qualify
as a Qualified Restricted Stock Unit), then the Company or the empowered
corporate body can take such actions, including changing the Vesting Period
and/or the Holding Period (both as defined below) as it considers reasonably
necessary to achieve such treatment.

 

This French Schedule has been approved by the Committee (as the empowered
foreign corporate body) on February 3, 2016, as required by the French tax
authorities.

 

Definitions

 

Unless provided otherwise or unless the context requires otherwise, capitalized
terms used but not defined in this French Schedule shall have the meaning
assigned to them in the Plan, the Agreement and/or the Appendix.  

 

The terms of a “Restricted Stock Unit” under this French Schedule shall be on
similar terms to the equivalent “Restricted Stock Unit” under the Agreement,
except to the extent that this French Schedule provides to the contrary.

 

16

--------------------------------------------------------------------------------

 

For the purposes of this French Schedule only, the following additional
definitions shall be used:

 

(a) “Closed Period” will have the meaning defined in Section L. 225-197-1 of the
French Code de commerce, being:

 

 

(i)

ten quotation days preceding and three quotation days following disclosure to
the public of the consolidated financial statements or the annual statements of
the Company; or  

 

 

 

(ii)

any period during which corporate management of the Company possesses material
information which could, if disclosed to the public, significantly impact the
quotation of the Shares, until ten quotation days after the day such information
is disclosed to the public.

 

 

(b)“Grant Date” shall be the date on which the Committee:

 

 

(i)

designates the Eligible Individuals; and

 

 

 

(ii)

specifies the terms and conditions of the Qualified Restricted Stock Units,
including the number of Shares to be transferred at a future date, the Vesting
Period, any Holding Period, any conditions for the delivery of the Shares
underlying the Restricted Stock Units, and any conditions for the disposal of
the Shares.

 

 

(c)“Holding Period” means the period (applicable under Article L. 225-197-1 of
the French Code de commerce) following the relevant Vesting date of an Award
during which the Vested Shares shall either be held by the Eligible Individual
or by the Broker subject only to a restriction on sale, transfer or other
disposal of such Vested Shares, provided that if the Vested Shares are to be
held by the Eligible Individual he shall be required to enter into an agreement
(a “Holding Agreement”) with the Company, whereby he agrees not to sell,
transfer or otherwise dispose of the Shares prior to the end of the Holding
Period.

 

(d)“Broker” means such person or persons designated by the Company or the
empowered corporate body to hold Vested Shares as nominee on behalf of an
Eligible Individual during the Holding Period.

 

(e)“Vesting” in relation to Qualified Restricted Stock Units, means an Eligible
Individual becoming entitled to have the Shares transferred to him subject to
the Plan, and the terms “Vest” and “Vested” shall be construed accordingly.

 

(f)“Vesting Period” means the period from the Grant Date to the date of Vesting
of an Award, such period lasting at least one year.  

17

--------------------------------------------------------------------------------

 

 

Notifications

 

This Schedule also includes country-specific information of which Eligible
Individual should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2018. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Eligible Individual does not rely on the information noted herein as the only
source of information relating to the consequences of Eligible Individual’s
participation in the Plan because the information may be out of date at the time
that Eligible Individual vests in Share Awards or sells Shares acquired under
the Plan.

In addition, the information is general in nature and may not apply to Eligible
Individual’s particular situation, and the Company is not in a position to
assure Eligible Individual of any particular result. Accordingly, Eligible
Individual is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her situation. Finally,
please note that if Eligible Individual is a citizen or resident of a country
other than the country in which he or she is currently working, or transfers
employment after grant, the information contained in this Schedule may not be
applicable to Eligible Individual.

 

Taxation of Award. This Award is intended to be French tax-qualified and is
subject to the special terms and conditions set forth in the French Schedule to
this Schedule.”

Exchange Control Information. Eligible Individual may hold Shares acquired under
the Plan outside of France provided he or she declares all foreign accounts,
whether open, current, or closed, in his or her income tax return. Furthermore,
Eligible Individual must declare to the customs and excise authorities any cash
or bearer securities he or she imports or exports without the use of a financial
institution when the value of the cash or securities is equal to or exceeds
€10,000 (for 2011).

 

 

18